Citation Nr: 0613029	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-06 838A)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
seborrheic dermatitis with psoriatic lesions, prior to 
August 30, 2002.  

2.	Entitlement to a current evaluation in excess of 60 
percent for seborrheic dermatitis with psoriatic 
lesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979, and from January 1980 to December 1984.

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim for an increased 
evaluation for residuals of a right ankle fracture, and which 
granted increased ratings of 50 and 60 percent for the 
veteran's service-connected skin disorder. The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (BVA or Board) for resolution.  

In a decision of August 2003, the Board denied an increased 
rating for the veteran's right ankle disorder and remanded 
the issues currently in appellate status for further 
development by the RO.  These issues are now before the Board 
for further appellate consideration.  

The Board also notes that an issue involving entitlement to 
service connection for depression was previously on appeal. 
Following submission of the veteran's timely appeal, but 
before the case was referred to the Board, service connection 
for major depression was established by a September 2002 
rating decision. The veteran subsequently submitted a signed 
statement dated in November 2002 indicating that he wished to 
withdraw that issue. Accordingly, the Board notes that such 
issue is no longer in appellate status, and will not be 
addressed.




FINDINGS OF FACT

1.	The evidence of record does not demonstrate that prior 
to August 30, 2002, the veteran's service connected skin 
disorder resulted in frequent hospitalizations or marked 
interference with employment.  

2.	The evidence of record does not demonstrate that on and 
after August 30, 2002, the veteran's service connected 
skin disorder has resulted in frequent hospitalizations 
or marked interference with employment.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 50 percent 
for a skin disorder prior to August 30, 2002, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Codes 
7806, 7816 (2002).  

2.	The criteria for an evaluation in excess of 60 percent 
for a skin disorder on and after August 30, 2002, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic 
Code 7816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. However, in 
view of the decision below that denied evaluations in excess 
of 50 percent for the veteran's skin disability, prior to 
August 30, 2002, and an evaluation in excess of 60 percent 
for this disability thereafter, the Court's decision in 
Dingess/Hartman v. Nicholson, supra, is moot in this case.  

In addition, the Board notes that the RO had dispatched VCAA 
notice letters to the veteran in July 2001 and May 2004.   
These letters, in conjunction with the statements of the case 
and the numerous supplemental statements of the case 
described the law and regulations governing, and described 
the type of evidence necessary to establish, the veteran's 
various claims.  These documents also informed him of who was 
responsible for obtaining what evidence. Also, the May 2004 
VCAA notice letter specifically told the veteran to submit 
all relevant evidence and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006). In this 
case, the VCAA notice was sent to the appellant subsequent to 
the initial rating actions currently being appealed. However, 
the rating actions in this case were promulgated prior to the 
effective date of the VCAA.  Moreover, the appellant has had 
ample opportunity to submit additional argument and evidence 
after the VCAA notice was provided. 

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received a current 
VA examination that provided sufficient clinical data to 
adequately adjudicate the veteran's current claim. 
Accordingly, the Board will now adjudicate these claims based 
on the evidence of record.  

The Board notes that the applicable rating criteria for the 
skin were amended effective August 30, 2002. See 67 Fed. Reg. 
49590-49599 (July 31, 2002). Psoriasis is listed under 
Diagnostic Code 7816. Prior to August 30, 2002, unless 
otherwise provided, skin disorders rated under codes 7807 
through 7819 were rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations. Under Diagnostic Code 7806, a 30 
percent rating is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement. A maximum 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant. 38 
C.F.R. § 4.118, Diagnostic Code 7806, 7816 (2001).

Effective August 30, 2002, the criteria under Diagnostic Code 
7816, psoriasis, warrant a 30 percent evaluation when 20 to 
40 percent of the entire body is affected; or 20 to 40 
percent of exposed areas are affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. In order to 
warrant the maximum rating of 60 percent, there must be more 
than 40 percent of the entire body affected or more than 40 
percent of exposed areas affected; or there must be constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period. 38 C.F.R. § 4.118, Diagnostic Code 7816 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

As is apparent from the above, the veteran was, prior to 
August 30, 2002, assigned the maximum schedular rating (50 
percent) possible under the schedular criteria then in effect 
for rating his skin disability.  On that date, new rating 
criteria were promulgated that increased the maximum possible 
schedular rating for his service connected skin disability to 
60 percent.  Thus, the veteran has been in receipt of a 60 
percent rating for his service connected skin disability from 
August 30, 2002, to the present.  

It is not possible to apply the 60 percent maximum currently 
in effect to the veteran's service connected skin disability 
prior to August 30, 2002, because VA's Office of General 
Counsel has determined that amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change. See 
VAOPGCPREC 3-00; see also Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law). Also, 
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  For this reason, the maximum 60 
percent rating currently in effect for the veteran's skin 
disability cannot be applied prior to August 30, 2002, the 
effective date of its promulgation.  

In view of the above discussion, it is apparent that a 
schedular rating in excess of 50 percent for the veteran's 
service connected skin disability may not be assigned prior 
to August 30, 2002.  It is also apparent that a 60 percent 
rating is the maximum possible schedular rating that can be 
assigned for the veteran's service connected skin disability 
on and after that date.  Therefore, any evaluation for the 
veteran's skin disability in excess of 50 percent prior to 
August 30, 2002, and in excess of 60 percent on and after 
that date can only be justified on an extraschedular basis.  

As noted above, in order for an extraschedular rating for the 
veteran's skin disability to be warranted either prior to, or 
on and after August 30, 2002, the record must indicate that 
his service connected skin disorder results in such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  A review of 
the record reveals that the veteran has received a 
considerable amount of medical treatment over the years 
because of his various service connected disabilities, 
especially his depression and psoriatic arthritis.  The 
veteran is also considered totally disabled due to his 
numerous service connected disorders.  However, the record 
does not show that the veteran's service connected skin 
disability, per se, has itself resulted in frequent 
hospitalizations or caused such marked interference with 
employment to a degree beyond that contemplated by the 
regular schedular criteria under which his service connected 
skin disability has been rated.  His skin disorder is not of 
such severity as to render impractical the application of the 
regular schedular standards for the evaluation of his service 
connected skin disability.  Accordingly, the Board finds that 
it is not necessary to refer this claim to the VA Central 
Office for a determination of extraschedular entitlement. See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).




ORDER

Entitlement to an evaluation in excess of 50 percent for 
seborrheic dermatitis with psoriatic lesions, prior to August 
30, 2002, is denied.

Entitlement to an evaluation in excess of 60 percent for 
seborrheic dermatitis with psoriatic lesions, on and after 
August 30, 2002, is denied.




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


